         Case 1:20-cv-09586-LAK Document 104 Filed 09/22/21 Page 1 of 2




                                                         September 22, 2021

By Electronic Filing
The Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:         Anthony Rapp and C.D. v. Kevin Spacey Fowler a/k/a Kevin Spacey
                   Southern District of New York, Case No. 1:20-cv-09586 (LAK)
                   Motion to Seal Letter From London Metropolitan Police Force

Dear Judge Kaplan:

        As Your Honor knows, we represent defendant Kevin Spacey Fowler. I write to request
leave to provide further information to the Court about Plaintiff’s request to compel Mr. Fowler to
produce documents in response to Request No. 12, which seeks documents provided to Mr. Fowler
or others on his behalf from the London Metropolitan Police Force.

        At the September 9, 2021 hearing, Your Honor inquired about the laws and protections
under the laws of the United Kingdom that prohibit Mr. Fowler from disclosing information
provided confidentially to him or his UK lawyers by the London Metropolitan Police Force.
Following the hearing, Mr. Fowler’s UK lawyers informed the London Metropolitan Police about
Plaintiff’s recent demand that Mr. Fowler produce to them materials provided to Mr. Fowler by
the London Metropolitan Police Force. This unusual communication from a party being
investigated to the investigating authority was done to be transparent, given Mr. Fowler could
become stuck between a rock and a hard place – i.e., a requested order that he produce the protected
materials in this case while facing criminal and/or civil penalties under UK law if he were to do
so.

         The London Metropolitan Police Force responded by authoring a letter dated September
20, 2021 directed to Your Honor, which was provided to Mr. Fowler’s UK counsel. We now wish
to provide it to the Court, along with a further explanation of matters about which the Court
inquired at the hearing. But we respectfully request the Court issue an order finding that the letter
from the London Metropolitan Police Force directed to Your Honor can be filed under seal. The
letter expressly states it may be shared with Plaintiff’s counsel but requests it not be disseminated
more broadly given it concerns a pending investigation and sensitive matters.

       I corresponded with Plaintiff’s counsel about the issue, and Mr. Saghir stated that Plaintiff
does not oppose our request that the letter be filed under seal, provided that we provide them with
an unredacted copy of it. I therefore respectfully request that the Court issue an order that the letter
from the London Metropolitan Police Force and any other documents describing or discussing its


             K el l er /A nd erl e L L P   |   1 83 0 0 V on K ar m an Av e ., S ui t e 93 0   |   Ir vi n e , CA 9 2 61 2- 10 5 7
                           94 9. 47 6. 87 0 0     |   F a x 94 9 . 47 6. 09 00   |   ww w .k el l er an d erl e .c om
         Case 1:20-cv-09586-LAK Document 104 Filed 09/22/21 Page 2 of 2

September 22, 2021
Page 2


contents (1) are to be filed under seal, and (2) will be concurrently served on Plaintiff’s counsel on
the condition that the letter and its contents not be disclosed or disseminated to anyone other than
Plaintiff and his counsel of record.



                                                                Respectfully submitted,
                                                                KELLER/ANDERLE LLP



                                                                Chase A. Scolnick

cc:    Peter J. Saghir
       Ben Rubinowitz
       Rachel Jacobs
       Michael Tremonte
       Erica A. Wolff
       Jennifer L. Keller
       Jay P. Barron




           K el l er /A nd erl e L L P   |   1 83 0 0 V on K ar m an Av e ., S ui t e 93 0   |   Ir vi n e , CA 9 2 61 2- 10 5 7
                         94 9. 47 6. 87 0 0     |   F a x 94 9 . 47 6. 09 00   |   ww w .k el l er an d erl e .c om
